Citation Nr: 1540488	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) from November 10, 2007, currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction for this appeal was subsequently transferred to the RO in New York, New York.    

The August 2007 rating decision continued a 50 percent disability rating for PTSD, continued to deny the Veteran's claim for a back condition because new and material evidence had not been received to reopen the claim, denied service connection for headaches, and denied entitlement to individual unemployability.  In October 2007, the Veteran filed a Notice of Disagreement with respect to the all of the determinations, except the denial of individual unemployability.  The RO furnished the Veteran a Statement of the Case in July 2008.  The Veteran filed a Substantive Appeal (VA Form 9) in July 2008 and requested a Travel Board hearing.  

In a September 2009 rating decision, the RO granted service connection for tension headaches.  As that decision constitutes a full grant of the benefit sought, the issue is no longer on appeal before the Board.  Also in September 2009, the RO furnished a Supplemental Statement of the Case (SSOC).

In August 2010, the Veteran stated that he wished to cancel his hearing request.  See August 2010 Statement in Support of Claim (VA Form 21-4138).  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

In an April 2012 decision, the Board denied the Veteran's claim for a disability rating in excess of 50 percent for the period prior to November 10, 2007, and remanded the claim for the period from November 10, 2007 for further development.  In addition, the Board found that new and material evidence had been received and reopened the Veteran's claim for service connection of a back disorder.  It then remanded that claim for further development as well.  Following completion of the requested development, the RO issued an SSOC in April 2013.    
    
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
When submitting documents in the present appeal, the Veteran's representative requested that action be taken to consider entitlement to service connection for back disorder to include sciatica, cervical (or neck) dysfunction, thoracic dysfunction, and sacroiliac dysfunction.  See June 2012 Disabled American Veterans (DAV) letter.  Therefore, the issues of sciatica, cervical or neck dysfunction, and sacroiliac dysfunction have been raised by the record in the June 2012 DAV letter, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current back disorder was not present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service, including as due to an in-service back injury arising from a fall out of a helicopter.  



CONCLUSION OF LAW

The criteria for establishing service connection of a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In an October 2006 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of what evidence is needed to substantiate his claim for service connection.  The letter informed the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his representative.  

In its April 2012 remand instructions, the Board directed that the Appeals Management Center (AMC)/RO attempt to obtain all records the Veteran identified with respect to treatment for his back disorder.  The AMC made multiple requests for the records of J.C., MD, but ultimately received a response in July 2013 that no records were available.  In April 2013, the Veteran informed the AMC that he called Dr. J.C.'s office and was told that no records exist for him.  See April 2013 Report of General Information and Veteran letter.  

The Veteran also provided an authorization for VA to obtain medical records from a chiropractor, Dr. C.  See May 2012 Authorization and Consent to Release Information to the Department of Veterans Affairs (VA 21-4142).  The Veteran noted on the authorization that Dr. C. died in 1994.  VA called the telephone number the Veteran provided for Dr. C., but was informed that Dr. C. died and the building was occupied by a different chiropractor.  VA was unable to locate Dr. C.'s records.  The Veteran has put on notice of this via the April 2013 SSOC.  The Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA examination in February 2013 of his back.  The Board finds the February 2013 examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination and testing, and provided a reasoned rationale for the opinion rendered.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's  military service.

The Veteran was provided with a VA examination for his PTSD in February 2013, as well.  The Board finds that this examination is generally adequate for rating purposes.  The examiner reviewed the Veteran's claims file, and was informed of and documented the relevant facts regarding the Veteran's medical history and current status.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

While the Board finds the February 2013 examination report to be adequate, unfortunately a significant time has passed since the February 2013 examination.  As will be discussed in the remand section below, the Board finds a new examination is necessary to ascertain the current level of disability of the Veteran's PTSD.   

The Board is satisfied that there has been substantial compliance with its April 2012 remand directives.  Although the AMC was unable to obtain records from Dr. J.C. and Dr. C., given the response from Dr. J.C.'s office and the death of Dr. C., the Board finds that any further attempts to obtain these records would be futile.  In addition, the AMC obtained the requested VA examinations.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary with respect to the April 2012 instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his representative has identified any outstanding available evidence that could be obtained to substantiate the Veteran's claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  SERVICE CONNECTION

The Veteran is seeking service connection for a back disorder.  He contends that it is due to falling out of a helicopter when it was lifting off a "hot" landing zone.  See October 2007 Notice of Disagreement.  The Veteran's DD 214 shows the Veteran's specialty as a Marine rifleman and that he served in Vietnam.  He was awarded the Vietnam Service Medal, the Vietnam Campaign Medal with 60s Device, and the Republic of Vietnam Cross of Gallantry with Palm.  The Board notes that the Veteran is service connected for residuals of a shrapnel wound of the right ring finger that was incurred in combat.

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).
Certain chronic diseases, including arthritis, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2015).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service."  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  The regulation does not mean that any manifestation of joint pain in service will permit service connection of arthritis, first shown as a clearcut clinical entity, at some later date.  38 C.F.R. § 3.303(b) (2015).  "To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  See Walker, 708 F.3d at 1335. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a) (2015).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition, or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).
Background

Service treatment records are negative for any complaints, diagnoses, or treatment of back pain or a back disorder.  In July 1969, the Veteran complained that he had an occasional small amount of right-sided pain for several days.  The pain was not attributed to any specific event or injury.  The assessment was musculoskeletal pain.  The February 1970 discharge Report of Medical Examination shows the Veteran's spine as normal.  The Veteran had no complaints.

In March 1970, the Veteran filed claims for service connection of a skin condition and shrapnel wounds.  See March 1970 Veteran's Application for Compensation or Pension (VA Form 21-526).  

At his April 1970 VA examination, the Veteran complained of chronic low back pain.  The examination of the spine was normal.  There was no deformity, spasm, loss of motion, sensory loss, or pain on straight leg raising.  Reflexes were equal and active.  April 1970 x-rays of the lumbosacral spine showed that the intervertebral spaces were within normal limits.  There was a suggestion of a minimal spondylolisthesis at the lumbosacral junction; however, further views of the lumbosacral spine were suggested for confirmation.  There were no gross abnormalities of the vertebral bodies or their appendages, except for a spina bifida of the proximal sacrum.  

The Veteran complained of low back pain at an Agent Orange examination.  December 1988 x-rays of the lumbosacral spine showed the alignment of the bodies of the lumbar spine was intact.  The intervertebral spaces were unremarkable.  There was a minimal degree of anterior osteophyte formation.  The impression was minimal degree of lumbar spondylosis.

In November 1989, the Veteran filed an informal claim for Grade 2 spondylolisis.  See November 1989 Statement in Support of Claim (VA Form 21-4138).  The Veteran reported that his private physician, Dr. J.C., told him that the spondylolisis was service related; however, the Veteran did not submit any private medical records to support that opinion.  
A February 1990 VA computerized tomography (CT) scan shows mild to moderate degenerative arthritis and facet joint arthritis at L3-4 and L5-S1 bilaterally.  Advanced degenerative changes were shown at L4-5, with advanced degenerative arthritis at the facet joints with a central disc bulge and probable spinal stenosis at that level.  

Private treatment records from J.D.A., MD of N.O. show the Veteran sought treatment in February 1999 complaining of a right hip injury sustained in a February 1999 motor vehicle accident.  On examination, the Veteran's lower lumbar spine was tender to palpation.  The assessment was sacroiliac joint strain, lower back strain, and right-sided hip strain.  An April 1999 record notes possible aggravation of a low back condition as a result of the accident.  The records show ongoing evaluation through February 2003, with treatment of his hip and intermittent complaints of low back strain.

In November 2005, the Veteran presented to a VA emergency room complaining of pain, variously described as pain in the left shoulder blade and left upper back.  The Veteran described the pain as occurring when he made quick moves of the left shoulder.  The assessment was left upper back muscle strain.  The Board notes that the Veteran previously injured his left shoulder while pulling a deer for approximately two miles up hill.  He began therapy for his left shoulder with VA in March 2005.  The Veteran reinjured his shoulder in June 2005 diving into a pool and received therapy thereafter.  

Private chiropractic treatment records from H.C. show intermittent courses of treatment from January 2008 to March 2012 for neck, shoulder, back, hip, and leg pain.  The treatment was necessitated by new injuries or identifiable events. 

At his February 2013 VA examination, the Veteran reported that he fell out of a helicopter as it was taking off, falling about 10 feet to the ground.  Thereafter, he had low back pain and was seen by a physician in Da Nang, Vietnam.  He was back on duty two to three days later.  His back was sore on and off for a few months.  He denied other treatment in service.  After discharge in 1970, his low back was sore for about one week; he was seen and had x-rays taken at VA.  In about 1972, he had low back pain after lifting a 300-pound ice block at work.  He was out-of-work for one month, was sore for two months, and saw a chiropractor.  In about 1975 or 1976, he moved furniture and had a sore back for a few months.  In 1980, he had low back pain after changing a tire at work.  He missed two days of work, had pain for about one month, and saw a chiropractor.  He saw a chiropractor in 1995 and 1987 for a few months.  In 1999, the Veteran was in a motor vehicle accident and had low back pain for about one month.  He has been seing a chiropractor about once a month ever since.  The Veteran reported low back pain once or twice a month that occasionally radiates down the right leg.  The Veteran denied upper back aches.  He reported that in November 2005 his upper back was sore two days.

The examiner noted that imaging studies document arthritis.  The report of a February 2013 lumbosacral spine series shows advanced degenerative disc disease at L2/L3, with adjacent endplate sclerosis; and Grade 1, borderline grade 2, anterolisthesis of L5 on S1 due to bilateral spondylolysis at that level.

After a thorough review of the Veteran's claims file and interview and examination of the Veteran, the examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by the claimed in-service injury.  The examiner opined that the Veteran's present diagnosis of spondylolisthesis was acquired over time, and was not related to any trauma in service.  The examiner's rationale was that the April 1970 x-rays did not diagnose spondylolisthesis.  It also was not present on the December 1988 x-rays or the February 1990 CT scan of the spine, which is 20 years after the Veteran's discharge from service.  The examiner also noted that the Veteran had many low back injuries after service, but was able to do heavy physical work for many, many years.  The examiner found that there is no diagnosis of chronic upper back strain.  He found further that the November 2005 episode of upper back pain was an acute two-day episode, not a chronic condition.  The examiner noted that there were no thoracic symptoms at that time and that the thoracic examination was normal. 


Analysis

The Veteran's back disorder is substantiated by the records.  However, the Board finds that the most probative evidence indicates that the Veteran's back disorder is not related to an in-service injury.  

As stated above, the Veteran has combat status.  As such, the Board finds that the Veteran's lay statements that he fell out of a helicopter while in combat and injured his back are consistent with the places, types, and circumstances of the Veteran's combat duty, as shown by his service record, and thus constitute satisfactory, credible lay evidence of the Veteran's account of an in-service back injury.  

However, the February 1970 discharge examination shows the Veteran's spine as normal and the Veteran did not complain of a back disorder.  Thus, it appears that any in-service back injury resolved by discharge.  

Although the Veteran complained of low back pain at his April 1970 VA examination, the examination of the spine was normal.  Moreover, the Veteran clarified at his February 2013 VA examination that his low back was sore for only about one week in 1970.  This statement is consistent with the Veteran's contemporaneous conduct of not filing a claim for back pain in March 1970 when he filed his other claims.  See March 1970 VA Form 21-526.  

The Board finds the opinion of the February 2013 VA examiner to be highly probative to the question at hand.  In concluding that the Veteran's back disorder is less likely than not the result of an in-service injury, the examiner explained that the Veteran's current back disorder was not present on the imaging studies performed in April 1970, December 1988, or February 1990.  The examiner also noted that the Veteran has had many low back injuries after service, but found that there is no diagnosis of chronic upper back strain.  The examiner based his opinions on a very thorough review of the Veteran's entire claims file and examination of the Veteran, and an included an adequate rationale for the opinions expressed.

In addition, there is no credible evidence of record that the Veteran's arthritis manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  As noted above, the showing of a chronic disease in service requires a reliable diagnosis of the chronic disease while in service.  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Moreover, not every manifestation of joint pain in service will permit service connection of arthritis, first shown as a clearcut clinical entity, at some later date.  38 C.F.R. § 3.303(b) (2015).  The first objective evidence of arthritis was not present until February 1990, 20 years after separation from service.  Thus, service connection on a presumptive basis for a chronic disease is not warranted.  

In regard to continuity of symptoms, the Board finds that the Veteran's arthritis is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that there is no credible or probative evidence of arthritis in service or continued arthritis after service, service connection based on continuity of symptomatology is not warranted either.

The Board acknowledges the Veteran's assertions that his back disorder began in service and has continued since service.  The Veteran is competent to describe pain and limitation of motion, as they come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, it is now well established that lay persons without medical training are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, back pain can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  The specific issue in this case falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board finds that the Veteran, for whom there is no evidence of medical training, is not competent to diagnose the onset or cause of his back disorder.

The Board also acknowledges the Veteran's statement that his private physician told him that his Grade 2 spondylolisis was related to service.  See November 1989 VA Form 21-4138.  A lay person can be competent to testify to what he or she was told by a doctor.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  However, in the present case, the Board finds the February 2013 opinion of the VA examiner, which was accompanied by a detailed supporting rationale and was based on the Veteran's medical history, to be of greater probative value than the Veteran's lay statement of what his private physician told him.  

In sum, after careful consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's current back disorder was not present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service, including as due to an in-service back injury arising from a fall out of a helicopter.  Accordingly, service connection for a back disorder is not warranted on any basis.  See 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disorder is denied.



REMAND

Although the Board sincerely regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claim for an increased rating for his PTSD.  

Pursuant to its April 2012 remand instructions, the AMC obtained V.C. treatment records from October 2007 through May 1, 2012, and a VA examination was performed in February 2013.  

While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that, with the passage of more than two years, the February 2013 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability of the Veteran's PTSD.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  Therefore, this case is remanded for a new VA examination of the Veteran's PTSD.

Moreover, the Board finds that ongoing PTSD treatment records would substantially assist the Board in its evaluation of the Veteran's claim.  Therefore, the AMC/RO should ask the Veteran to identify all treatment for his PTSD since May 1, 2012 and attempt to obtain those records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for his PTSD since May 1, 2012.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the above development has been completed, schedule the Veteran for a VA examination with an examiner who is qualified to perform an examination for PTSD in the context of a claim for a higher disability rating.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should provide an opinion concerning the current status of the Veteran's PTSD in accordance with the rating criteria set forth under 38 C.F.R. § 4.130, Diagnostic Code 9411.

In addition to completing a PTSD Disability Benefits Questionnaire, the examiner should provide narrative remarks describing the severity, frequency, and duration of any PTSD symptoms the Veteran exhibits. 

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


